DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Response to Amendment
The amendment filed on 08 July 2022 has been entered. Claims 19, 20, 22-28, and 30-33 remain pending in the application.

Drawings
The drawings are objected to because throughout the specification and claims, Applicant has referred to the learning as deep learning, however the drawings, such as figs. 5 and 11 show the learning as machine learning. Applicant should change the drawings to be consistent with in the specification, drawings, and claims. For example, fig. 5 refers to 530 as machine learning, but then the specification refers to 530 as an imaging apparatus capable of deep learning. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 26, the claim recites “wherein the second event information includes a disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof.” It is unclear if the claim reads as “the second event information includes disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof” or if the claim reads as “the second event information includes the disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof. Further clarification is required. For examination purposes, the first interpretation shall be considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 20, 22-25 and 27,28, and 30-32 are rejected under 35 U.S.C. 101 because they recite claim limitations comprising processes that would be considered a mental process that can be performed in the mind, or by a human using a pen and paper. See MPEP 2106.04(a)(2)

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes – the claims recites process.
Step 2A, Prong 1, Judicial Exception: Yes, the claim recites “separating, by the processor, a first area corresponding to a placenta from a received ultrasound image; extracting, by the processor, a first matching pathology image corresponding to the first area; and extracting, by the processor, at least one set of event information corresponding to the first matching pathology image.” This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers a process that would be performing a mental process in a computer environment (see MPEP 2106.04(a)(2)). Claims can recite a mental process even if they are claimed as being performed on a computer. That is, nothing in the claim element precludes the step from practically being performed in the mind. One of ordinary skill in the art would able to separate a placenta from an ultrasound image, extract a pathology image of that first area, and determine an event of that image, all within the mind. Separating, extracting, and determining are all observational, evaluation-based, or judgmental concepts or processes that could be done within the human mind. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A Prong 2, Integrated into Practical Application: No – the claim recites the following additional elements: “receiving, by a processor, an ultrasound image that includes a placenta”, “performing, by the processor, preprocessing to remove noise from the received ultrasound image”, and “using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental ultrasound images and placental pathology images”. The use of deep learning here for extracting a first matching pathology image corresponding to a first area on the images merely amounts to implementing an abstract idea onto a computer(see MPEP 2106.04(a)(2)), and invoking a computer as a tool to perform an existing process (see MPEP 2106.05(f)). The other additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. This claim is therefore directed to an abstract idea and does not integrate into anything more than a judicial exception.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. Preprocessing amounts to necessary data outputting and is therefore an insignificant pre-solution activity. Romaneko (US20180130186A1), which teaches a machine learning system for processing image data obtained from an image sensor, establishes that Deep Learning, particularly CNNs, have become a dominant and effective force within the field (see paragraph [0024]). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 19 rejection, and in addition claim 20 recites the following elements “a disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof”. One of ordinary skill in the art would able to separate a placenta from an ultrasound image, extract a pathology image of that first area, and determine an event of that image.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 20 recites the following elements “a disease information code mapped to at least one of the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof”. However it does not integrate the judicial exception into a practical application because those additional elements merely amount to narrowing the abstract idea. 
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrows the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 19 rejection.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 22 recites the following elements “the AI-based deep learning algorithm is further trained using a plurality of fetal ultrasound images.” The addition of fetal ultrasound images to the training of the deep learning algorithm merely amounts to further narrowing the implementation of an abstract idea onto a computer(see MPEP 2106.04(a)(2)) and the use of computers as a tool to perform an existing process (MPEP 2106.05(f)).
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrows the abstract idea implanted on a computer, and narrows the use of computers as a tool to perform an existing process, which do not amount to significantly more than the judicial exception. In addition, Romaneko (US20180130186A1), which teaches a machine learning system for processing image data obtained from an image sensor, establishes that Deep Learning, particularly CNNs, have become a dominant and effective force within the field (see paragraph [0024]). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 19 rejection, and in addition claim 23 recites the following elements “separating a second area corresponding to a fetus from the received ultrasound image; and extracting the first matching pathology image corresponding to the first area and the second area”, which recites a mental process that may be done in the mind. One of ordinary skill in the art may be able to see the ultrasound image and mentally separate another area for a fetus and then extract a pathology image in the mind.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 23 recites the following elements “separating a second area corresponding to a fetus from the received ultrasound image; and extracting the first matching pathology image corresponding to the first area and the second area.” Merely adding these limitations does not integrate the judicial exception into a practical application, as they are merely abstract ideas.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 19 rejection, and in addition claim 24 recites the following elements “wherein extracting the at least one set of event information comprises extracting first event information using at least one of pregnant woman data, biometric data, or an ultrasound image.”, which is merely narrowing the abstract idea. One of ordinary skill the art would be able to extract an event related using the ultrasound image within his/her mind.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 24 recites the following elements “extracting first event information using at least one of pregnant woman data, biometric data, or an ultrasound image.” Merely adding these limitations narrows the abstract idea and does not integrate the claim into a practical application
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 24 rejection, and in addition, claim 25 recites the following elements “extracting second event information corresponding to the first event information and the first matching pathology image”, which merely narrows the abstract idea. One of ordinary skill in the art would be able to extract a second event corresponding the first event and pathology image.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 25 recites the following elements “extracting second event information corresponding to the first event information and the first matching pathology image.” Merely adding these limitations do not integrate the claim into a practical application as it merely narrows the abstract idea.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes – the claims recites an image processing apparatus.
Step 2A, Prong 1, Judicial Exception: Yes, the claim recites “a separator configured to separate a first area corresponding to a placenta from a received ultrasound image; and an extractor configured to extract a first matching pathology image corresponding to the first area; and extracting at least one set of event information corresponding to the first matching pathology image.” This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers a process that would be performing a mental process in a computer environment (see MPEP 2106.04(a)(2)). Claims can recite a mental process even if they are claimed as being performed on a computer. That is, nothing in the claim element precludes the step from practically being performed in the mind. One of ordinary skill in the art would able to separate a placenta from an ultrasound image, extract a pathology image of that first area, and determine an event of that image, all within the mind. Separating, extracting, and determining are all observational, evaluation-based, or judgmental concepts or processes that could be done within the human mind. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A Prong 2, Integrated into Practical Application: No – the claim recites the following additional elements: “a processor”, “a non-transitory computer-readable storage media having stored thereon instructions for execution by the processor cause”, “a preprocessor to receive an ultrasound image and performing preprocessing to remove noise from the received ultrasound image”, and “using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental ultrasound images and placental pathology images”.  The use of deep learning here to extract a first matching pathology image corresponding to a first area on the images merely amounts to implementing an abstract idea onto a computer, and this would be performing a mental process in a computer environment (see MPEP 2106.04(a)(2)), as well as invoking a computer as a tool to perform an existing process (see MPEP 2106.05(f)). The another additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. 
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. Preprocessing amounts to an insignificant pre-solution activity. Romaneko (US20180130186A1), which teaches a machine learning system for processing image data obtained from an image sensor, establishes that Deep Learning, particularly CNNs, have become a dominant and effective force within the field (see paragraph [0024]). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 27 rejection. In addition, claim 20 recites the following elements “a disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof”. One of ordinary skill in the art would able to separate a placenta from an ultrasound image, extract a pathology image of that first area, and determine an event of that image.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 20 recites the following elements “a disease information code mapped to the first matching pathology image, a maintainable pregnancy period, an estimated delivery date, or a combination thereof”. However it does not integrate the judicial exception into a practical application b/c those additional elements merely amount to narrowing the abstract idea. 
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 27 rejection, in addition claim 30 recites “separate, from the received ultrasound image, the first area corresponding to the placenta and a second area corresponding to a fetus; and the extractor is further configured to extract the first matching pathology image corresponding to the first area and the second area, and at least one set of event information corresponding to the first matching pathology image.” One of ordinary skill in the art may be able to see and ultrasound image and mentally separate another area for a fetus and then extract a pathology image in the mind.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 30 recites the following elements “separate, from the received ultrasound image, the first area corresponding to the placenta and a second area corresponding to a fetus; and the extractor is further configured to extract the first matching pathology image corresponding to the first area and the second area, and at least one set of event information corresponding to the first matching pathology image.” Merely adding these limitations does not integrate the judicial exception into a practical application, as they are merely abstract ideas.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 30 rejection.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 31 recites the following elements “the extractor is further configured to extract first event information using at least one of pregnant woman data, biometric data, a placental ultrasound image, or a fetal ultrasound image.” Merely adding a limitation of using deep learning with the images is a pre-solution insignificant activity.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 31 rejection, and in addition, claim 32 recites “the extractor is further configured to extract second event information corresponding to the first event information and the first matching pathology image”, which merely narrows the abstract idea. One of ordinary skill in the art would be able to extract a second event corresponding the first event and pathology image.
Step 2A, Prong 2, Integrated into Practical Application: No, claim 32 recites the following elements “the extractor is further configured to extract second event information corresponding to the first event information and the first matching pathology image.” Merely adding these limitations do not integrate the claim into a practical application as it merely narrows the abstract idea.
Step 2B, Inventive Concept/Step: No, as stated in Step 2A Prong 2, the additional claim elements merely narrow the abstract idea, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19, 20, 22-28, and 30-33 is rejected under 35 U.S.C. 103 as being unpatentable over Solsna et al. (US20160242742A1), (hereinafter “Solsona”) in view of Stevenson et al., (US20140160114A1), (hereinafter “Stevenson”) and in further view Chen et al., (US20130085387A1), (hereinafter “Chen”), Kim et al., (US20190340751A1), (hereinafter Kim), and Wang et al., (US20200167930A1), (hereinafter “Wang”).

Regarding claim 19, Solsona teaches an image processing method to be implemented by a computer comprising:
receiving, by a processor ([0040] device 110 processes the images), an ultrasound image ([0040] imaging equipment is ultrasound; fig. 2 [0112] image is received at step 210);
separating, by the processor, a first area ([0047] the marking of the region of interest (ROI) #350 of fig. 3B) from the received ultrasound image ([0047] a region of interest is indicated, i.e., fig. 3B #350);
extracting, by the processor, a first matching pathology image ([0112] the quantitative information from the ROI is compared with the information of a similar extracted image until a match is found and predict a pathological condition. Therefore the extracted image is a first pathology image) corresponding to the first area ([0112] the information is compared to the ROI); 
and extracting ,by the processor, at least one set of event information corresponding to the first matching pathology image ([0112] the matching occurs with the information of the similar extracted images, and a diagnosis is made based on the matched information, [0113] diagnosis may be a pathological condition of fetal lung).
However Solsona is silent regarding separating, by the processor, an image of a first area.
In the same image processing field of endeavor, Kim teaches separating, by the processor ([0049] segmentation module), an image of a first area ([0049] the segmentation module extracts the object of interest, and separates it by trimming the rest of the portion to provide only the object of interest as an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image processing method of Solsona to include the separation of the first area from the received image, as this would increase reading efficiency by only providing the region of interest to users (see Kim [0001]).
However Solsona and Kim fail to explicitly disclose performing, by the processor, preprocessing to remove noise from the received ultrasound image.
In the same ultrasonic field of endeavor, Chen teaches performing, by the processor ([0049] CPU is used to process ultrasound images), preprocessing to remove noise from the received ultrasound image ([0047] noise is lowered from the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Solsona as modified by Kim with the preprocessing of Chen, as this would prevent erroneous determination in edge processing from occurring (see Chen [0047]).
However Solsona, Kim, and Chen still fails to explicitly disclose an ultrasound image that includes a placenta, an area corresponding to a placenta, a placental ultrasound image, and a placental pathology image.
In the same ultrasound field of endeavor, Stevenson teaches an ultrasound image that includes a placenta ([0040] the 3D images are acquired by ultrasonography apparatus; fig. 3 [0049] 3D US image of placenta), an area corresponding to a placenta ([0049] segmentation of the placenta), a placental ultrasound image([0040] the 3D images are acquired by ultrasonography apparatus; fig. 3 [0049] 3D US image of placenta), and a placental pathology image([0047] teaches ultrasound images of placenta).
It would have been obvious to one of ordinary skill in the art at the time to modify the imaging of Solsona as modified by Kim and Chen with the imaging of the placenta of Stevenson, as Solsona as modified by Kim and Chen teaches how any ultrasound image can detect disease and how a pathological condition can be detected based on the image, meaning that the placenta ultrasound images of Stevenson would be placental pathology images. This would be useful to clinicians by determining aspects of the progression of a pregnancy (see Stevenson [0020]).
However Solsona, Kim, Chen, and Stevenson still fails to explicitly disclose using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental images.
In the same ultrasound image processing field of endeavor, Wang teaches an using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental images ([0186] a convolution neural network model is trained using placenta images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply this neural network model of Wang to the ultrasound placenta and pathology images of Solsona as modified by Kim, Chen, and Stevenson, as this would improve segmentation accuracy as well as more accurate results with fewer user interactions (see Wang [0186]).

Regarding claim 20, Solsona as modified by Kim, Chen, Stevenson, and Wang teaches the method of claim 19 wherein the at least one set of event information includes a disease information code mapped to at least one of the first matching pathology image (teaches disease information fig. 3B [0047] #350 area, the actual image portion of the ROI [0028] after assessment of information of the image of the ROI, a pathological condition is diagnosed).

Regarding claim 22, Solsona as modified by Kim, Chen, Stevenson, and Wang teaches the method of claim 19, wherein Solsona further teaches fetal ultrasound images (fig. 3A [0043] figure shows an ultrasonic image of a fetus).
However Solsona as modified by Kim, Chen, Stevenson, and Wang fails to explicitly disclose the AI-based deep learning algorithm is further trained using a plurality of fetal images.
In the same ultrasound image processing field of endeavor, Wang teaches the AI-based deep learning algorithm is further trained using a plurality of fetal images. ([0186] a convolution neural network model is trained using placenta and fetal images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply this neural network model of Wang to the ultrasound fetal images of Solsona as modified by Kim, Chen, and Stevenson, as this would improve segmentation accuracy as well as more accurate results with fewer user interactions (see Wang [0186]).

Regarding claim 23, Solsona as modified by Kim, Chen, Stevenson, and Wang teach the method of claim 19, wherein Solsona further teaches wherein the extracting the first matching pathology image comprises: separating a second area corresponding to a fetus from the received ultrasound image (fig. 3b the ROI markings # 315, 320, 325, 330 all correspond to an area of the fetus); and extracting the first matching pathology image ([0112] the quantitative information from the ROI is compared with the information of an extracted image until a match is found ) corresponding to the first area and the second area (fig. 3b the image is of the first and second marked areas).

Regarding claim 24, Solsona as modified by Kim, Chen, Stevenson, and Wang teach the method of claim 19, wherein Solsona further teaches wherein extracting the at least one set of event information comprises extracting first event information using at least one of an ultrasound image (Teaches using ultrasound image[0028] characteristics such as quantitative information are extracted from the image, which can be ultrasound [0040] imaging equipment is an ultrasonic imaging module; [0086] the characteristics are extracted and are used in the assessment fetal lung maturity).

Regarding claim 25 Solsona as modified by Kim, Chen, Stevenson, and Wang teach the method of claim 24, wherein extracting the at least one set of event information comprises extracting second event information corresponding to the first event information ([0086] the characteristics of the ROI are extracted and are used in the assessment of fetal maturity). and the first matching pathology image ([0112] first matching pathology image is from the quantitative information of the ROI is compared with the information of an extracted image until a match is found; [0087] the characteristics of the ROI, which correspond to the first event information and the first matching pathology image, are applied to a second event such as a model to assess neonatal respiratory morbidity).

Regarding claim 26,  Solsona as modified by Kim, Chen, Stevenson, and Wang teach the method of claim 25, wherein Solsona further teaches the first event information is stability assessment information associated with a pregnancy of a pregnant woman ([0049] fetal lung maturity is used to define capacity of fetal lungs to achieve normal respiratory function, [0086] assessment of fetal lung maturity), and the second event information ([0086] the characteristics of the ROI are extracted and are used in the assessment of first event fetal maturity) includes a disease information code mapped to the first matching pathology image ([0112] first matching pathology image is from the quantitative information of the ROI is compared with the information of an extracted image until a match is found), a maintainable pregnancy period, an estimated delivery date, or a combination thereof ([0028] after assessment of information of the image of the ROI, a pathological condition is diagnosed such as disease information).

Regarding claim 27, Solsona teaches an image processing apparatus (fig. 1 [0040] #110 device is used to process images) comprising:
a processor ([0040] #110 device processes the images),
and a non-transitory computer-readable storage media having stored thereon instructions for execution by the processor to cause ([0115]-[0116] storage medium that may include code for implantation of the process):
a separator to separate a first area ([0047] the marking of the region of interest (ROI) #350 of fig. 3B) from the received ultrasound image ([0047] a region of interest is indicated, i.e., fig. 3B #350);
an extractor to extract a first matching pathology image ([0112] the quantitative information from the ROI is compared with the information of a similar extracted image until a match is found and predict a pathological condition. Therefore the extracted image is a first pathology image) corresponding to the first area ([0112] the information is compared to the ROI), and at least one set of event information corresponding to the first matching pathology image ([0112] the matching occurs with the information of the similar extracted images, and a diagnosis is made based on the matched information, [0113] diagnosis may be a pathological condition of fetal lung).
However Solsona is silent regarding separate an image of a first area.
In the same image processing field of endeavor, Kim teaches separate an image of a first area ([0049] the segmentation module extracts the object of interest, and separates it by trimming the rest of the portion to provide only the object of interest as an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image processing method of Solsona to include the separation of the first area from the received image, as this would increase reading efficiency by only providing the region of interest (see Kim [0001]).
However Solsona and Kim fail to explicitly disclose a preprocessor to receive an ultrasound image and perform preprocessing to remove noise from the ultrasound received image
In the same ultrasonic field of endeavor, Chen teaches a preprocessor([0049] CPU is used to process ultrasound images) to receive an ultrasound image (CPU would have to receive US images since it is used to process the images) and perform preprocessing to remove noise from the ultrasound received image ([0047] noise is lowered from the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Solsona as modified by Kim with the preprocessing of Chen, as this would prevent erroneous determination in edge processing from occurring (see Chen [0047]).
However Solsona, Kim, and Chen still fails to explicitly disclose an area corresponding to a placenta, a placental ultrasound image, and a placental pathology image.
In the same ultrasound field of endeavor, Stevenson teaches an area corresponding to a placenta ([0049] segmentation of the placenta), a placental ultrasound image([0040] the 3D images are acquired by ultrasonography apparatus; fig. 3 [0049] 3D US image of placenta), and a placental pathology image([0047] teaches ultrasound images of placenta).
It would have been obvious to one of ordinary skill in the art at the time to modify the imaging of Solsona as modified by Kim and Chen with the imaging of the placenta of Stevenson, as Solsona as modified by Kim and Chen teaches how any ultrasound image can detect disease and how a pathological condition can be detected based on the image, meaning that the placenta ultrasound images of Stevenson would be placental pathology images. This would be useful to clinicians by determining aspects of the progression of a pregnancy (see Stevenson [0020]).
However Solsona, Kim, Chen, and Stevenson still fails to explicitly disclose using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental images.
In the same ultrasound image processing field of endeavor, Wang teaches an using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental images ([0186] a convolution neural network model is trained using placenta images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply this neural network model of Wang to the ultrasound placenta and pathology images of Solsona as modified by Kim, Chen, and Stevenson, as this would improve segmentation accuracy as well as more accurate results with fewer user interactions (see Wang [0186]).

Regarding claim 28, Solsona as modified by Kim, Chen, Stevenson, and Wang teaches the apparatus of claim 27 wherein the event information includes a disease information code mapped to at least one of the first matching pathology image(fig. 3B [0047] #350 area, the actual image portion of the ROI; [0028] after assessment of information of the image of the ROI, a pathological condition is diagnosed).

Regarding claim 30, Solsona as modified by Kim, Chen, Stevenson, and Wang teach the apparatus of claim 27, wherein Solsona further teaches wherein the separator ([0047] the marking of the ROI #350 of fig. 3B) is further configured to separate, from the received ultrasound image, the first area and a second area corresponding to a fetus  (fig. 3b the markings # 315, 320, 325, 330 all correspond to an area of the fetus); and
the extractor is further configured to extract the first matching pathology image ([0112] the quantitative information from the ROIs is compared with the information of an extracted image until a match is found) corresponding to the first area and the second area (fig. 3b the image is of the first and second marked areas), and at least one set of event information ([0086] the characteristics are extracted and are used in the assessment of fetal maturity) corresponding to the first matching pathology image ([0112] the quantitative information from the ROIs is compared with the information of an extracted image until a match is found).
However Solsona as modified by Kim, Chen, Stevenson, and Wang fails to explicitly disclose the first area corresponding to the placenta.
In the same ultrasound field of endeavor, Stevenson teaches the first area as corresponding to the placenta ([0141] segmenting the placental from the fetus).
It would have been obvious to one of ordinary skill in the art at the time to modify the first area of Solsona as modified by Kim, Chen, Stevenson, and Wang with the area of the placenta of Stevenson, as separating the placenta from the fetus is important for fetal surgical planning, such as if there is a case of twin-to-twin transfusion syndrome (see Stevenson [0141]).

Regarding claim 31, Solsona as modified by Kim, Chen, Stevenson, and Wang teach the apparatus of claim 30, wherein Solsona further teaches wherein the extractor is further configured to extract first event information using at least one of pregnant woman data, biometric data, or an ultrasound image (Teaches using the ultrasound image [0028] characteristics such as quantitative information are extracted from the image, which can be ultrasound [0040] imaging equipment is an ultrasonic imaging module; [0086] the characteristics are extracted and are used in the assessment fetal lung maturity).

Regarding claim 32 Solsona as modified by Kim, Chen, Stevenson, and Wang teaches the apparatus of claim 31, wherein Solsona further teaches the extractor is further configured to extract second event information corresponding to the first event information ([0086] the characteristics of the ROI are extracted and are used in the assessment of first event fetal maturity). and the first matching pathology image ([0112] first matching pathology image is from the quantitative information of the ROI is compared with the information of an extracted image until a match is found; [0087] the characteristics of the ROI, which correspond to the first event information and the first matching pathology image, are applied to a second event such as a model to assess neonatal respiratory morbidity). 

Regarding claim 33,  Solsona as modified by Kim, Chen, Stevenson, and Wang teach the apparatus of claim 32, wherein Solsona further teaches the first event information is stability assessment information associated with a pregnancy of a pregnant woman ([0049] fetal lung maturity is used to define capacity of fetal lungs to achieve normal respiratory function, [0086] assessment of fetal lung maturity), and 
the second event information ([0086] the characteristics of the ROI are extracted and are used in the assessment of first event fetal maturity) includes a disease information code mapped to at least one of the first matching pathology image ([0112] first matching pathology image is from the quantitative information of the ROI is compared with the information of an extracted image until a match is found; [0028] after assessment of information of the image of the ROI, a pathological condition is diagnosed such as disease information).

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument against the objections to the drawing, Examiner stresses that the reference numbers of the specification are inconsistent/do not match with the reference numbers of the drawings. For example, fig. 5 refers to 530 as machine learning, but then [0052] of the specification refers to 530 as an imaging apparatus.
Regarding Applicant’s arguments against the 35 U.S.C. 101 rejection, Applicant has still not overcome the fact that the use of deep learning on the images merely amount to implement an abstract idea onto a computer, as this would be performing a mental process in a computer environment (see MPEP 2106.04(a)(2)), and its use is merely a tool to perform an existing process on a computer (see MPEP 2106.05(f)).
Regarding Applicant’s arguments against 35 U.S.C. 112 rejection, Applicant has failed to amend claim 26.
Regarding Applicant’s argument against Solsona that Solsona uses qualitative information is used in the machine learning algorithm and not images, Examiner disagrees with this argument. Examiner has not only used Solsona to teach extracting, by the processor, a first matching pathology image corresponding to the first area using an artificial intelligence (AI)-based deep learning algorithm trained using a plurality of placental ultrasound images and placental pathology, and has instead used a combination of Solsona, Stevenson, and Wang to teach the limitations. Solsona has been used to teach the extracting, Stevenson has been used to teach the placental ultrasound and placental pathology images, and Wang has been used to teach the deep learning algorithm.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, regarding Applicant’s arguments that Solsona does not teach “separating, by the processor, an image of a first area corresponding to a placenta from a received ultrasound image”, Examiner disagrees with this argument, as the combination of Kim and Solsona has been used to teach the limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Solsona has been used to teach separating, by the processor, a first area corresponding to a placenta from a received ultrasound image, and Kim has been used to teach the separation of an image from the received image.
Applicant’s arguments with respect to claims 19 and 27 regarding Aria and the preprocessing to remove noise have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and have been necessitated by amendment, as the scope has changed with the addition of new limitations.
Claims 20, 22-28, and 30-33 contain materially substantially the same as claim 19, and remain rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (KR101496198B1), teaches a system where an imaging system captures images and detects boundary images. It then takes those boundary images and then analyzes them with long-term images and generates information such as disease or deformity in an organ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                    
 
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793